DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/16/2021 has been entered. Claims 16-18 are cancelled. Claims 1-15 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/AU2018/050294 filed on 03/29/2018 and claims foreign priority of AUSTRALIA 2017901171 filed on 03/31/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 4 because of improper recitation, as set forth on page 2 of the Non-Final Rejection mailed on 04/14/2021, is withdrawn in view of amended claims. 
Note: The statement “The recitation “A method” in the beginning of claims 2, 3, 5-8, and 10-15 is suggested to be changed to “The method” according to MPEP 608.01(n) [R-10.2019][IV. CLAIM FORM AND ARRANGEMENT].” as set forth on page 2 of the Non-Final Rejection mailed on 04/14/2021, is withdrawn in view of amended claims.
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Non-Final Rejection mailed on 04/14/2021, is withdrawn in view of amended claim 1. Claims 2, 3, and 5-8 depend from claim 1.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 7 of the Non-Final Rejection mailed on 04/14/2021, is withdrawn in view of amended claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hindering or reversing cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof, does not reasonably provide enablement for treating (encompassing preventing) cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof. The specification defines “As used herein the terms "treating", "treatment'', "preventing" and "prevention" refer to any and all uses which remedy a condition or symptoms, prevent the establishment of a condition or disease… treatment includes amelioration of the symptoms of a particular disorder or preventing or otherwise reducing the risk of developing a particular disorder” (p. 7/22 to 8/22, [038]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. 
Applicants claim a method of treating (encompassing preventing) cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof recited in claim 4. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for treating cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of trehalose (claim 4).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof. Portbury et al. (PLoS ONE 12(8):e0183683, 2017) disclosed that an overall significant improvement in the Morris water maze, Y-maze and open field behavioral tests in trehalose-treated mice when compared to controls. Trehalose may be efficacious in improving functional outcomes following traumatic brain Injury (TBI) by a previously undescribed mechanism of action that has relevance to multiple disorders of the central nervous system (page 1/19, Abstract). One of skilled artisan would understand that trehalose is to minimize cognitive dysfunction or decline, not to prevent, cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present (i) Mice pre-treated with trehalose outperformed SSV controls in the learning (Figure 1 a) component of the water maze trial, although not significantly. Mice pre-treated with trehalose did, however significantly outperform trehalose post-treated mice and SSV controls in the recall (Figure 1 b) component of the trial, (ii) Open field behavioural assessment indicated a significant increase in exploration activity for the trehalose treated group compared to control group in ambulatory time (P < 0.001) (Figure 2a), total 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method by administering trehalose. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of 

Applicant’s Arguments/Remarks filed on 08/16/2021 have been fully considered. Applicant argued “the term “treatment” includes “hindering, retarding or reversing the progression of a condition or any undesirable symptom” and “reducing or ameliorating the occurrence of a highly undesirable event associated with the disorder.” In other words, the term “treatment” does not require prevention of a condition or disease” (p. 5, para. 2).
In response, these arguments are found not persuasive because of the following reasons. The argued definitions above, just like the “prevention”, are encompassed by the “treatment”. To overcome the scope of enablement rejection, Applicant may recite “hindering or reversing cognitive dysfunction or decline associated with an acquired brain injury in a subject in need thereof”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "mild" (claim 6) is a relative term which renders the claim indefinite.  The term "mild" is not defined, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Applicant’s Arguments/Remarks filed on 08/16/2021 have been fully considered. Applicant argued “As noted in paragraph [0002] of the specification, assessment and diagnosis of TBI is based on the Glasgow Coma Scale (GCS), which identifies TBI as mild, moderate, or severe” (p. 6, para. 2).
In response, these arguments are found not persuasive because of the following reasons. The argued paragraph is a general disclosure, not definition. The relative term “mild” remains undefined and unclear. To overcome this 112 rejection, Applicant may insert the phrase “based on the Glasgow Coma Scale” immediately after the recitation “a mild traumatic brain injury” (line 2 of claim 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gainer (US 2009/0110746, published on April 30, 2009, hereinafter referred to as Gainer ‘746).
With regard to structural limitations “a method comprising administering (or orally) to the subject suffering from an acquired brain injury (or at risk of an acquired brain injury or of developing a neurodegenerative disease, including Alzheimer’s disease, or mental illness, including depression; or has sustained an acquired brain injury or a brain injury, is elderly or is a patient with a neurodegenerative disease or mental illness; or a traumatic brain injury; or a brain injury or chronic traumatic encephalopathy) a therapeutically effective amount of trehalose” (claims 1-15):
Gainer ‘746 disclosed a method of treating traumatic brain injury or Alzheimer's disease in a mammal comprising administering to said mammal a therapeutically effective amount of a diffusion enhancing compound other than a bipolar trans carotenoid. A method of enhancing the diffusion of oxygen in a mammal comprising administering a diffusion enhancing compound other than a bipolar trans carotenoid in an amount sufficient to increase the diffusion of oxygen in blood plasma, wherein the diffusion enhancing compound is selected from the group consisting of trehalose, glycine betaine, and proline (or wherein said administration is selected from the group consisting of nasal, parenteral, transdermal, intramuscular injection and oral delivery (page 10/11, right col., para. #13 and #8; page 11/11, left col., para. #20 and #21). The compounds are useful in the treatment of: cardiovascular disease, atherosclerosis, myocardial infarction, hypertension, ischemia, stroke, traumatic brain injury, Alzheimer's disease. The compounds and compositions are also useful as a pretreatment or for treating mammals at risk for the above-noted diseases/conditions. As evidenced by the Examples, diffusion enhancing compounds increase tissue oxygenation and thus can be used to treat oxygen deficient diseases (page 8/11, [0055-0064]).
Thus, these teachings of Gainer ‘746 anticipate Applicant’s claims 1-15. The method of Gainer ‘746 meets all structural limitation of claimed method and would achieve the same intended results, including “reducing cognitive dysfunction or decline”, “inducing or increasing neuroplasticity (comprising neurogenesis or synaptic plasticity)”,  and “neurogenesis and/or synaptic plasticity are increased following administration of the trehalose”, required by claims 1, 4, 9, 14, and 15. 

Applicant’s Arguments/Remarks filed on 08/16/2021 have been fully considered. Applicant argued “Gainer describes pharmaceutical compositions containing diffusion enhancing compounds referred to as “kosmotropes.” (Paragraphs [003]-[0006] and [0016].) Trehalose is exemplified as one such compound among a very broad and diverse group of compounds... Gainer provides a laundry list of treat or reduce cognitive dysfunction or decline associated with acquired brain injuries or the ability of kosmotropes to induce or increase neuroplasticity… A skilled artisan would also have to choose traumatic brain injury as the disease to be treated and, moreover, within that, pick cognitive dysfunction or decline as the specific symptom to be treated. Therefore, to arrive at the claimed invention, a skilled artisan would have had to pick and choose from Gainer various disclosures” (p. 7, last para.; p. 8, para. 2 and 4).
In response, these arguments are found not persuasive because of the following reasons. The disclosure “a method of treating traumatic brain injury or Alzheimer's disease in a mammal comprising administering to said mammal a therapeutically effective amount of a diffusion enhancing compound… wherein the diffusion enhancing compound is selected from the group consisting of trehalose, glycine betaine, and proline” corresponds to claims 8, 13, 20, and 21 of Gainer ‘746, and thus it is not “pick and choose from Gainer various disclosures” as argued. In response to applicant's argument that “Gainer is silent regarding the ability of kosmotropes to treat or reduce cognitive dysfunction or decline associated with acquired brain injuries or the ability of kosmotropes to induce or increase neuroplasticity”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. To overcome this anticipation or possible new 103 rejection, Applicant may include additional element, such as specific amount of trehalose, or additional active step that is not taught or suggested by the reference. Any amendment after Final may not be entered if new issue arises and/or extensive search is required. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623